DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 7/5/22.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Gross on 7/19/22.

The application has been amended as follows: 
IN THE CLAIMS:
REPLACE CLAIM 1 WITH --A dental restoration device, comprising:
	a sleeve having an exterior surface and an interior pocket that is at least partially filled with a dental cement; and
	a crown having an exterior surface and an interior surface that is mated to the exterior surface of the sleeve and bonded thereto by an adhesive disposed between the exterior surface of the sleeve and the interior surface of the crown,
	wherein a thickness of the crown at an occlusal side thereof is greater than a thickness of the sleeve at an occlusal side thereof, 
	wherein the sleeve and the crown are each pre-fabricated with respect to a preparation of a tooth upon which the dental restoration device is to be installed and configured to be installed on the prepared tooth, 
	wherein the crown is a permanent crown, and
	wherein the dental cement is a light-curing cement and the sleeve is at least partially translucent to light.—
CANCEL CLAIM 2
REPLACE CLAIM 9 with --The dental restoration device of claim 1, wherein the dental cement has a high Young’s modulus within a range of 2 and 60 GPa in a cured state.—

REPLACE CLAIM 10 with --The dental restoration device of claim 1, wherein the sleeve has a high Young’s modulus within a range of 2 and 60 GPa.—

REPLACE CLAIM 36 with --A dental restoration device, comprising:
	a sleeve having an exterior surface and an interior pocket that is at least partially filled with a dental cement; and
	a crown having an exterior surface and an interior surface that is mated to the exterior surface of the sleeve and bonded thereto by an adhesive disposed between the exterior surface of the sleeve and the interior surface of the crown,
	wherein a gingival end of the crown is substantially co-planar with a gingival end of the sleeve, 
	wherein the sleeve and the crown are each pre-fabricated with respect to a preparation of a tooth upon which the dental restoration device is to be installed and configured to be installed on the prepared tooth, 
	wherein the crown is a permanent crown, and
	wherein the dental cement is a light-curing cement and the sleeve is at least partially translucent to light.—

CANCEL CLAIM 37

REPLACE CLAIM 44 with --The dental restoration device of claim 36, wherein the dental cement has a high Young’s modulus within a range of 2 and 60 GPa in a cured state.—

REPLACE CLAIM 45 with --The dental restoration device of claim 36, wherein the sleeve has a high Young’s modulus within a range of 2 and 60 GPa.—

REPLACE CLAIM 53 with --A dental restoration device, comprising:
	a sleeve having an exterior surface and an interior pocket that is at least partially filled with a dental cement; and
	a crown having an exterior surface and an interior surface that is mated to the exterior surface of the sleeve and bonded thereto by an adhesive disposed between the exterior surface of the sleeve and the interior surface of the crown,
	wherein a thickness of the crown at an occlusal side thereof is greater than a thickness of the sleeve at an occlusal side thereof, 
	wherein the sleeve and the crown are each pre-fabricated with respect to a preparation of a tooth upon which the dental restoration device is to be installed and configured to be installed on the prepared tooth,
	wherein the sleeve is pre-fabricated as rigid and having a fixed shape, and
	wherein the dental cement is a light-curing cement and the sleeve is at least partially translucent to light.—

CANCEL CLAIM 54
REPLACE CLAIM 58 with -- The dental restoration device of claim 53, wherein the dental cement has a high Young’s modulus within a range of 2 and 60 GPa in a cured state.—

REPLACE CLAIM 59 with -- The dental restoration device of claim 53, wherein the sleeve has a high Young’s modulus within a range of 2 and 60 GPa.—

REPLACE CLAIM 60 with -- A dental restoration device, comprising:
	a sleeve having an exterior surface and an interior pocket that is at least partially filled with a dental cement; and
	a crown having an exterior surface and an interior surface that is mated to the exterior surface of the sleeve and bonded thereto by an adhesive disposed between the exterior surface of the sleeve and the interior surface of the crown,
	wherein a gingival end of the crown is substantially co-planar with a gingival end of the sleeve, 
	wherein the sleeve and the crown are each pre-fabricated with respect to a preparation of a tooth upon which the dental restoration device is to be installed and configured to be installed on the prepared tooth, 
	wherein the sleeve is pre-fabricated as rigid and having a fixed shape, and
	wherein the dental cement is a light-curing cement and the sleeve is at least partially translucent to light.—
CANCEL CLAIM 61
REPLACE CLAIM 65 with -- The dental restoration device of claim 60, wherein the dental cement has a high Young’s modulus within a range of 2 and 60 GPa in a cured state.—

REPLACE CLAIM 66 with -- The dental restoration device of claim 60, wherein the sleeve has a high Young’s modulus within a range of 2 and 60 GPa.—

Allowable Subject Matter
Claims 1, 3, 7-11, 36, 38, 42-46, 53, 55-60, 62-66 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination fails to teach a dental restoration device comprising a sleeve that is at least partially filled with a light curing dental cement and is at least partially translucent to light, a crown mated to the sleeve and bonded thereto by an adhesive, the sleeve and crown each being prefabricated with respect to a preparation of a tooth upon which the dental restoration device is to be installed and configured to be installed on the prepared tooth, and wherein the crown is a permanent crown or wherein the sleeve is rigid with a fixed shape, in combination with the other features of the claims as required.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772